83370: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-31859: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83370


Short Caption:IN RE: DISCIPLINE OF JOHN P. PARRISCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/27/2021How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantJohn P. Parris
					In Proper Person
				


RespondentState Bar of NevadaDaniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


08/16/2021Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


08/16/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. I-II. (SC).21-23813




08/16/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II, Cont.. (SC).21-23814




08/16/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II, Cont.. (SC).21-23815




08/16/2021Notice/OutgoingIssued Notice of Briefing Schedule/Bar Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).21-23818




09/27/2021Case Status UpdateSubmitted for Decision. (SC).


11/05/2021Order/Dispositional BarFiled Order of Suspension. "We hereby suspend attorney John P. Parris from the practice of law in Nevada for six months and one day from the date of this order." En Banc (SC).21-31859




11/15/2021Notice/IncomingFiled Notice to the Courts No. 83370. (SC)21-32665




11/30/2021RemittiturIssued Remittitur. (SC).21-34032




11/30/2021Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View